 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                                   DISTRICT OF NEVADA
 9
10   LINKSMART WIRELESS TECHNOLOGY,
     LLC,                                            Case No.: 2:18-cv-00862-MMD-NJK
11
           Plaintiff(s),                                            Order
12
     v.                                                        [Docket No. 64]
13
     CAESARS ENTERTAINMENT
14   CORPORATION,
15         Defendant(s).
16        Pending before the Court is a motion to withdraw Bahrad A. Sokhansanj as counsel for
17 Plaintiff. Docket No. 64. For good cause shown, the motion is GRANTED.
18        IT IS SO ORDERED.
19        Dated: April 22, 2019
20                                                         ______________________________
                                                           Nancy J. Koppe
21                                                         United States Magistrate Judge
22
23
24
25
26
27
28

                                               1
